FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                         March 24, 2021

                                      No. 04-21-00057-CV

                                       Lyn M. WOLFF,
                                          Appellant

                                                v.

                                       Jason W. WOLFF,
                                            Appellee

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-CI-22278
                         Honorable Rosie Alvarado, Judge Presiding


                                         ORDER
        The trial court signed a final judgment on November 6, 2020. A motion for new trial, if
any, was due to be filed on or before December 7, 2020. See TEX. R. CIV. P. 329b(a). Appellant
filed a motion for new trial on December 10, 2020. Because appellant did not file a timely
motion for new trial, motion to modify the judgment, motion for reinstatement, or request for
findings of fact and conclusions of law, the notice of appeal was due to be filed on December 7,
2020. See TEX. R. APP. P. 26.1. A motion for extension of time to file the notice of appeal was
due on December 22, 2020, within fifteen days after the deadline. See TEX. R. APP. P. 26.3.
Appellant did not file her notice of appeal until February 22, 2021. Appellant did not file a
motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

       Because it appears appellant’s notice of appeal was filed untimely, we order appellant to
show cause in writing within fifteen (15) days from the date of this order stating why this appeal
should not be dismissed for lack of jurisdiction. All appellate deadlines are suspended pending
our determination of whether we have jurisdiction over this appeal.
                                                                             FILE COPY




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court